DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 4 in the reply filed on 07/06/2021 is acknowledged.  The traversal is on the ground(s) that “It would not make sense to divide the embodiments into five distinct species based on various cross-sectional views shown in the figures”. 
Applicants further argue that “the structures shown in FIG. I B and FIG. I C should not be restricted with the provisional non-election of FIG. IA”. 
This is not found persuasive because the examination of five separate and distinct inventions creates a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claimed limitation of “the M of the plurality of signal lines and the N of the plurality of conductive patterns are selectively and electrically connected in an one-to-one fashion”, as recited in claim 11 is unclear as to how the M of the plurality of signal lines and the N of the plurality of conductive patterns are selectively and electrically connected in an one-to-one fashion, because claim 8 recites that M is greater than N.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (2018/0190747). 
a first electronic device and a second electronic device disposed side by side, 
wherein each of the first electronic device and the second electronic device comprises: 
a substrate 100 (see figure 13), having a first surface, a second surface opposite to the first surface, and a third surface therebetween; 
a plurality of signal lines 930, disposed on the first surface; and 
a plurality of conductive patterns RL2 (see figure 13), directly formed on the third surface, 
wherein M of the plurality of signal lines and N of the plurality of conductive patterns are electrically connected, M and N are natural numbers.
Son et al. do not explicitly state that M is greater than N.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have M greater than N in Son et al.’s device in order to improve device capabilities by providing more external connections to the device.

Regarding claim 9, Son et al. teach in figure 14 and related text substantially the entire claimed structure, as recited in claim 8, including that each of the first electronic device and the second electronic device further comprises: a demux (the wire electrically connecting the plurality of signal lines and the plurality of conductive patterns), disposed 

Regarding claim 10, Son et al. teach in figure 14 and related text that each of the first electronic device and the second electronic device further comprises: a plurality of pixels UP1, UP2 (see also figure 13), disposed on the substrate 100, wherein the plurality of pixels define an active region, and at least a portion of the demux is located in the active region.

Regarding claim 11, Son et al. teach in figure 14 and related text that the M of the plurality of signal lines and the N of the plurality of conductive patterns are selectively and electrically connected in an one-to-one fashion.

Regarding claim 12, Son et al. teach in figure 14 and related text that the plurality of signal lines are a plurality of scan lines or a plurality of data lines.

Regarding claim 13, Son et al. teach in figure 14 and related text that each of the first electronic device and the second electronic device further comprises: a circuit 230, disposed on the second surface, and electrically connected to the plurality of signal lines via the plurality of conductive patterns.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/4/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800